NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LENNOX THOMAS,                                   No. 09-72578

              Petitioner,                        Agency No. A014-843-448

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 14, 2011**
                                Seattle, Washington

Before: REINHARDT, GRABER, and PAEZ, Circuit Judges.

       The petitioner was ordered removed under INA § 237(a)(2)(A)(iii) as an

aggravated felon. The predicate felony conviction upon which that order relied,

however, occurred in 1984, so § 237(a)(2)(A)(iii) does not apply. Ledezma-

Galicia v. Holder, No. 03-73648, 2010 WL 5174979, at *16 (9th Cir. Dec. 22,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010). We therefore grant the petition and remand on this basis, and need not

reach the question whether the BIA properly applied the modified categorical

approach.

      Petition GRANTED and REMANDED.